  Case 2:19-cv-00608-CAS-AFM Document 22 Filed 05/13/19 Page 1 of 1 Page ID #:75

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV19-608-CAS(AFMx)                                                 Date   May 13, 2019
 Title             ATARI INTERACTIVE, INC. v. HYPERKIN, INC.



 Present: The                    CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
 Honorable
           Catherine M. Jeang                               Laura Elias                              N/A
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         Eric Lauritsen                                         Jason Champion
 Proceedings:                 SCHEDULING CONFERENCE

      Hearing held and counsel are present. The Court confers with counsel and
schedules the following dates:

Request for leave to file amended pleadings or to add parties: July 1, 2019;
Settlement Completion Cutoff: August 30, 2019;
Factual Discovery Cut-off: November 30, 2019;
Last Day to File Motions: April 10, 2020;
Exchange of Expert Reports Cut-off: January 15, 2020;
Exchange of Rebuttal Reports Cut-off: February 17, 2020;
Expert Discovery Cut-off: March 13, 2020;
Status Conference re: Settlement (11:00 A.M.): September 9, 2019;
Pretrial Conference/Hearing on Motions in Limine (11:00 A.M.): June 15, 2020;
and Jury Trial (9:30 A.M.): July 28, 2020.

      Motions in limine shall be noticed for the same date and time of the Pretrial
Conference, and filed 28 days prior thereto. Motions in limine/oppositions shall not
exceed five (5) pages in length and no replies will be accepted.

       Counsel inform the court of the parties’ preference to go before a private mediator
for settlement purposes.

                                                                                             00     :        06

                                                               Initials of Preparer               CMJ
cc:      ADR


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
